Citation Nr: 1403269	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pulmonary disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Counsel


INTRODUCTION

The Veteran served on active duty from January 18, 1952, to November 17, 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  The Veteran submitted additional evidence at the hearing with a waiver of RO consideration, and the Board may properly consider it.  38 C.F.R. § 20.1304 (2013). 

The Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) in a November 2009 statement and the issue of entitlement to service connection for dizziness and vision flashes at the October 2013 hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has not been afforded VA examinations with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claims for service connection for hearing loss, tinnitus, and a pulmonary disorder, diagnosed in his VA and private treatment records as chronic obstructive pulmonary disease (COPD) and pulmonary emboli.  These examinations must be provided on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

On remand, appropriate efforts should also be made to obtain any outstanding relevant private and/or VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's relevant outstanding VA treatment records from the VA Medical Center in Philadelphia, Pennsylvania.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Ask the Veteran to submit any additional relevant private treatment records that he has in his possession, or to identify (i.e., provide the names, addresses, and approximate dates of treatment) his private health care providers and to furnish signed authorizations for release of any records identified, to include any additional records from Dr. Cohen, his pulmonologist, and/or the second opinion obtained from Temple University mentioned during his hearing.

Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.

3.  Then, provide the Veteran with a VA audiological examination.  Given the Veteran's military occupational specialty and overseas service, VA concedes noise exposure in service, despite the lack of documented medical evidence of the same.  The examiner is instructed to do the following:

(a) Review the claims file and state that it was reviewed.  

(b) Conduct appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test and report the results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test.

(c) Consider the Veteran's noise exposure in service, which is conceded, as well as his testimony and statements in his medical records on his long history of hearing loss and symptoms of ringing of the ears since service and provide the following opinions on the etiology of the Veteran's hearing loss and tinnitus: 

(i) Is it at least as likely as not (50 percent or greater probability) that any current hearing loss had onset during or was caused by the Veteran's service?

(ii)  Is it at least as likely as not (50 percent or greater probability) that any current tinnitus had onset during or was caused by the Veteran's service? 

(d) Identify the facts relied on in reaching any opinion provided and provide a full explanation as to why those particular facts support the examiner's conclusions. 

(e) If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

4.  Provide the Veteran with a VA examination of his pulmonary disorders.  The examiner is instructed to do the following:

(a) Review the claims file and state that it was reviewed.  

(b) Conduct any necessary testing in order to provide diagnoses of any pulmonary disorder found to be present, including discussion of pulmonary disorders diagnosed in the Veteran's treatment records, such as COPD and pulmonary emboli.

(c) For all pulmonary disorders diagnosed, consider the Veteran's credible testimony of regular exposure to diesel exhaust fumes, regular ingestion of salt pills during service, and history of breathing problems since service and provide the following etiological opinion: 

Is it at least as likely as not (50 percent or greater probability) that any current pulmonary disorder had onset during or was caused by any event, disease, or injury during the Veteran's service?

(d) Identify the facts relied on in reaching any opinion provided and provide a full explanation as to why those particular facts support the examiner's conclusions. 

(e) If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

5.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

